Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 13-15 are pending and examined. Claims 2-12 and 16-18 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Hiesberger on 26 May 2022.

Amendments to the Claims 
Amend the claims as follows:

1. (Currently amended) A plant of genus Cannabis, comprising: 
a total cannabinoid content; 
a modified genetic material within a genome of the plant of the genus Cannabis, wherein the modified genetic material comprises: 
a modified cannabidiolic acid (CBDA) synthase-encoding gene having a cut in the CBDA synthase-coding sequence [at nucleic acid position 452 bp], wherein the cut inhibits functionality of the CBDA synthase; [and] 
a modified tetrahydrocannabinolic acid (THCA) synthase-encoding gene having a cut in the THCA synthase-coding sequence [at nucleic acid position 452 bp], wherein the cut inhibits functionality of the THCA synthase;
and is obtained by SEQ ID NO: 6; and 
an increased cannabigerolic acid (CBGA) content relative to a control plant of the genus Cannabis that does not comprise the modified genetic material.

13. (Currently amended) A method of producing the plant of genus Cannabis of claim 1, the method comprising:
[a) constructing an endonuclease enzyme targeting the CBDA synthase-coding sequence and targeting the THCA synthase-coding sequence; and 
b)] introducing the nucleotide sequence of SEQ ID NO: 6 [endonuclease enzyme] into the [genome of the] plant [of the genus Cannabis]. 

14. (Currently amended) The method of claim 13, wherein the method comprises [comprising] introducing an RNA guide.

15. (Currently amended) The method of claim 14, wherein the method comprises [employs] a CRISPR/Cas9 system.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that which is cited in the Office action dated 02 September 2020. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 13-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662